Title: Mary Smith Cranch to Abigail Adams, 14 August 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree August 14th. 1785
     
     I have just Sent away one Letter and shall now begin another to be ready for the next ship. Cousin John is not yet arriv’d. I hear of him upon the road. He has not quite done his duty. He should have written to one of his uncles at least as soon as he came on Shore, but I will not chide him without hearing his reasons, I feel inclin’d to be very partial to him.
     I have just heard that cousin Charles is not like to have the chamber he petition’d for, nor any other. Half his class will be oblig’d to Board out in the Town. Mr. Cranch and I are going tomorrow to see how it is, and to procure him a place if necessary. The Doctor desires I would take the whole care of providing for him off his Hands, as he is so hurried with business of a publick nature. I will most chearfully do it. You cannot think how sorrowful your son looks about the loss of his chamber, but I hope to make him happy yet. I have got all the Furniture ready, (this is the part he is to find). The Bed and Linnin is found by his chum a very worthy pretty youth, who study’d with him at Mr. Shaws. Walker is his name, he is from Bradford.
     
     
      17th
     
     Charles is happy he has got his chamber. I return’d last night. I found he had his petition’d granted. He is in the same college with Billy has a Room upon the lower Floor. I have got him a pine Table made to stand under his looking glass. It doubles over like a card Table and is painted Marble colour and looks very well. He has the Square Tea Table to stand in his study. I got a few things for him in Boston as I came from Cambridge, and now I think he is equip’d and will go tomorrow with the best advice I can give him. You may assure your self my dear sister that I shall watch over him with the Parential Eye of tenderness. In sickness and in health He shall be my peculiar care.
     
     
      post 27 August
      
     
     Cousin John is come, dear youth, and brought with him in his own Face such a resemblance of His Papa and Mama as I never before saw blended in one. And I am happy to perceive that it is not only in his Person that he bears such a likeness to his Parents. I have already discover’d a strength of mind, a memory, a soundness of judgment which I have seldom seen united in one so young. His modesty is not the least of his virtues. In the Eyes of his cousins, tis of great price. If his applycation is equal to his abilities he cannot fail of makeing a great Man. He will be destitute of his Fathers ambition if he it is not. His mothers animated countinance assures me I need not fear a dissapointment.
     
     
      ca. 4 September
      
     
     Cousin came last week, spent some time in Boston and Cambridge consulting with his uncles and the President about his future studies. He does not understand Greek enough nor make Latten well enough to be admitted into Billys Class. They all advise him to go to Haverhill and study With his uncle Shaw till April, by which time if he applys himself very closly he may enter. Billy is to spend part of the winter vacancy with him by his uncles desire.
     
     Haverhill Sep: 8th
     Here we are my dear sister. Cousin and I arriv’d last night. I came with him that I might have the pleasure of introducing a Nephew I am proud enough off to all the good Folks on the road. I find he is quite a Stranger in his own country. We came thro Cambridge and call’d upon my Sons there. They were well and I trust very studious and good. We all drank Tea at Mr. Gannetts. My Fellow traveller and I Lodg’d there. They Would not suffer us to go further. He has given our children an invitation to visit him frequently. Billy is too diffident. He does not accept of the repeated invitations of the Gentleman of the Town to visit them. Tis true he does not need to accept them for the sake of seeing company so much as some others, but it will give him importanc to be notic’d by them. Cousin John has promis’d me he will dispel some of his diffidence when he is fixd there.
     Mr. Shaw will take your son and give him all the instruction in his power. We shall return in a few days to prepair for cousins residence here, as soon as possible.
     I find Sister Shaw in better health than I have seen her for several years. Little Betsy has had a bad Boil which has reduc’d her to skin and Bone. She is very pale and I think in a poor way. Thomas is very well and is a very good child his aunt says. He is made very happy by the return of his Brother, Whos living here will be a very great advantage to him. They are very fond of each-other.
     I thank you my dear sister for your Letter by Cousin and for the present to Betsy and Lucy. They wanted nothing to increase their Love to the best of aunts. Their gratitude must be express’d by all the assistance and every attention they can give their Cousins.
     I came thro Boston in my way here and had the pleasure to find a large Pacquit from my dear sister, brought by Capn. Dashwood, and very intertaining I find it. I cannot enough thank you for your kindness in writing so often and so largly to me, and have only to regret that I fear I cannot send you any thing that will afford you half the amusement. I have no new scenes to introduce you too nor new dress to inform you off but what your sisterly kindness has help’d me too, unless the disposition of your gauze cap and white Bonnet which we found at the bottom of a Trunk crowded down by half a dozen Blankits Would afford you any. The children brought them home pull’d them to peices and out of them Betsy made a cap for Lucy a Bonnet for me and a Hankercheif for herself. We thought we had better do so and repay you in something or other to the children, than let them lay, and turn yellow till they were useless.
     Your account of your Presentation was curious. Mere men and women indeed. I observe but one wise Speech among all that were made you. One would suppose His Majestys Eyes were really open’d to the best interest of his own Nation if he was sincere when he told your Friend that “He was glad the choice of his country had fallen upon him,” for sure I am that he has reason to be so. I Wish Mr. Adams may not have the least influence in his own country. I veryly think he has more to fear from the envious Spirit of some of us than from any other quarter. It is a mean vice. It will be very hard indeed if He who could so suddenly change the sentiments of a whole People, remarkably slow in their determinations and gain their interest in our Favour, while under the influence of two powerful Nations exerting themselves to the utmost to prevent it, should not have the confidence and warmest gratitude of those who employ him. To me this has always appear’d one of the most wonderful and most important events in our History.
     So long as human nature remains as it is you cannot be surpriz’d at the spight of the Torys, but they will not hurt you. I do not wonder you felt dissagreably when presented to a Person who had done all in his Power to humble in the dust the country and people you represent. Your benevolent hearts must have felt more for him than for your selves. There is not another court in Europe Where you could have had such a Triumph. The Countess of Effingham I am greatly pleass’d with, I want to know more of her character. Her Friendly politness to my sister has made me partial to her. Introduce to me all your acquaintance and acquaint me with their characters.
     Mr. Thaxter is doing very well here. He is greatly respected by all denominations. He is very attentive to his Business and very puntual. Tis a good sign when a young Gentleman of his profession is almost always excepting while the courts are siting to be found in his office or near it.Forgive this Blot.
     The Merchants in our seaports are breaking all to peices, three in Salem last week. Joseph Otis last spring and his Brother about three weeks since to the supprize of almost every body. Miss Hannah I hear has secur’d her fortune. He has broke for a very large Sume, and what is dreadful is that he has ruin’d a Mr. Johnson who was bound for him for a large debt due to a Gentleman in England. He has a large Family and is now absent upon a voyage and could secure nothing. Every thing he has in the world is attach’d. The Family are greatly distress’d. I pity Mr. Otis exceedingly. The attack upon him was so sudden that he had not time to Secure any body at any distance. Some people think he can pay every body some that he owes much more than he is worth. I have not seen any of the Family yet. He has much owing to him, but tis suppos’d he will never be able to collect it half, and as to the Estate he has in his hands we well know that when tis known that a man is oblig’d to Sell, the thing offer’d will not bring him half as much as if this circumstance was not known. Harry is more mortified than I think he ought to be. He is in poor Health Spits Blood.
     Cousin Johns Trunks are come from Holland. Many of the cloath will do for his Brothers. There are about eight or Ten Shirts some of them will do for himself, others for Charles. They all want a great deal of mending. Cousin Charles sends his Linnin to me to be done up. I chuse he should. I can now see that tis mended when it should be. I hire a Girl to help wash and Iron. I have not been able to do any thing about it this summer. Betsy has been in Boston, and I wish not to put too much upon Lucy. She has been my strength this summer. Betsy Cleaverly left us last spring and John the fall before. I have only Becca and a Boy of nine years old a Brother of Seths and Peters who us’d to live with us.
     We have had several Letters from Mr. Perkins since he arriv’d at Kentucka. He had a most dangerous fatigueing Journey. He travelled alone part of the way in constant fear of the Indians who had cut of several Parties but a little before he sat out, and whos mangled Limbs he beheld as he pass’d along. He was one night alone in the woods, without any Shelter but a Blanket. He tied his Horse he says in a green Spot to feed, then wrap’d himself in his Blanket and with two Pistols in his hands sat him self down to guard himself and Horse from the wild Beast who were howling around and from the more Savage Indians who were thursting for his Blood. The roads were so deep by reason of great rains which had lately fallen that every Step he took for weeks was up to his Horses knees. He could go but one mile in an hour. For three weeks it thundred lighten’d and rain’d incessantly. In a few days after he set out, he overtook five hundred People in one company, who were going to Kentucka. A great number of them caught the Measles upon the road and tho the Weather was so bad they all did well. His Letter is a curiosity. I will get Betsy to copy it and send you. He is well and in good business.
     Aunt Tufts is better but very low. She cannot bear her weight upon her Feet yet if you could see her you would not think She had much to bear neither. I never saw any body much thiner. I wish you would write to her. She think hard of it that you do not. Mr. Cranch is well and still in the Treasurys office, but he has almost got thro with the business, and what he will then do for imployment I know not. He begins to look anxious about it. He thinks of returning to watch work, but he has so long been imploy’d in Publick business that he feels dissagreably, when he thinks of it. Money is very scarce, it at present but I do not design to distress my self. Something unforeseen may turn up. We have more than half got thro with Billys college education. He has been a very prudent child has made us as little expence as he could possibly help.
     
     Lincoln Sepr. 14th
     We came here last night fatigued almost to death by coming a cross road from Haverhill. We find this Family all well and much grattifyed with their Letters and your kindness to your Neice. She as well as the other children are surprizingly grown. She is a fine girl. Sister is comfortable Supported, and enjoys fine Health. I ask’d cousin John yesterday, whether his Friends answer’d his expectations. He says they have greatly exceeded them. I could not bear to have him dissapointed. If attention will please him he must be pleass’d. He receives it as he ought, it does not puff him up with vanity. He is admir’d every where he goes for his modest behaviour. I want to know what he thinks of us all. He enters into characters with a penetration that astonishes me. If I had anything in my disposition that I wish’d to hide I would not be acquainted with him. He is form’d for a Statesman. I shut him out of the room when I want to work. I can do none when he is in it. I can do nothing but look at him. Tis an expressable pleasure that I feel in tracing the countenance, the air, and manners of my dear Brother and Sister most agreable united in him. I do not wonder you were loth to part with him. I was very sorry he had not receiv’d our Letters before he came. Do send them to him that he may see that we did not promise more than we mean to perform and that we were not unmindful of him when abroad.
     
     Braintree 16 Sepr.
     We returnd last evening by the way of Boston. I stay’d but one night at Lincoln. I heard more of Fashons and new dresses while I was there than any where upon my Journey. I was make heartily sick of Folly and flurtation airs. I could learn nothing certain about a relation of ours. She told me some dismal Storys about him. I believe he is strip’d of his Store and every thing he had in it, and for an infamous debt. Poor child I do not love to think of him.
     I read part of your Letter to Mrs. Sam. Adams. She was much pleas’d with your descriptions, desir’d me to give her most affectionate regards to you. I thank you my Sister for the importance, you have given me. I find the knowledg of my having a Letter decriptive of your dress and reception at court will introduce me any where. I have been careful who I read it too. I Went to see Mr. and Mrs. Otis. I felt very dissagreably as I approach’d the House, the outside window Shutter of which were all shut up. They live up stairs. The knocker is taken of the Door for what I know not. Mrs. Otis and Betsy were gone out. He look’d out of the chamber window to see whether he might let me in or not. As I had no demands upon him but those of Friendship I was admitted. He looks very pale and dejected. He tells me General Warren, wants to sell his Farm at Milton, that he has offer’d it for Sale, but that he has refus’d two thousand pound which has been offer’d him by a Mr. Furgarson from the southward, and to be paid in Bills of Exchange. Mr. Otis thinks Such a price will never be offer’d him again. I am affraid they are embarress’d. He was sued at the spring court for an English debt of five hundred sterling. I have been talking with the Doctor about geting your debt. He says he knows nothing about it from you. She spoke to me about it the other day, Said she wish’d to pay it in Something or other. The money she could not pay. Doctor Tufts Says as he had no orders nor any papers about it, He does not chuse to take it in any thing but money: but that I may do as I please. I cannot help having fears. She offer’d Linnins but I found I could buy them cheaper else where. If I had not I believe I should have venturd to have taken them and turn’d them into money for you. I wish you would give the Doctor directions what to do about it. She told me they had enough to pay all their debts if they could but Sell any of their places to their minds. This speech alarm’d me.
     I design to send this Letter to Boston tomorrow to be put on board the first Ship that Sails. There are several almost ready. Thank you my Sister for my Share of the Sweetmeats. There is one Pot of citron. I shall keep some of that to put into cake for our children at college. I shall take some of your cinnamen to put into cakes for Cousin Charles. They have been so use’d to eat Something between their stated meals that they want a little bit yet. Charles says, you will make me Some, wont you aunt? Yes my dear Boy you shall have your quarter cake as well as your cousin. I have taken Some of the Sugar you left for the purpose. He took Some of it with him for his coffee. They like coffee better than Tea. I gave him a pound ready ground. John was last thursday with his cousin at Mr. Fosters. We have got Mr. Foster to let your children dine there, whenever they are not invited else where. Tis the only time our children can see their Papa and uncles.
     I hope my last Letter has reach’d you. Remember me most affectionatly to Mr. Adams and be assur’d of the Sincere Love of your Sister
     
      Mary Cranch
     
     
      You wont complain of short Letters from me I hope.
     
    